20-05027-rbk Doc#211-1 Filed 01/06/21 Entered 01/06/21 18:56:53 Exhibit A Pg 1 of 19




                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

In re:                                 §               Chapter 11
KRISJENN RANCH, LLC                    §
       Debtor                          §            Case No. 20-50805
                                       §
_________________________________________________________________________

KRISJENN RANCH, LLC and                     §
KRISJENN RANCH, LLC-SERIES                  §
UVALDE RANCH, and KRISJENN                  §
RANCH, LLC-SERIES PIPELINE                  §
ROW as successors in interest to            §
BLACKDUCK PROPERTIES, LLC,                  §
     Plaintiffs                             §
                                            §
v.                                          §
                                            §
DMA PROPERTIES, INC., and                   §
LONGBRANCH ENERGY, LP,                      §     Adversary No. 20-05027
      Defendants                            §
_________________________________________________________________________
DMA PROPERTIES, INC                         §
      Cross-Plaintiff/Third Party Plaintiff §
v.                                          §
KRISJENN RANCH, LLC,                        §
KRISJENN RANCH, LLC-SERIES                  §
UVALDE RANCH, and KRISJENN                  §
RANCH, LLC-SERIES PIPELINE ROW, §                 Adversary No. 20-05027
BLACK DUCK PROPERTIES, LLC,                 §
LARRY WRIGHT, and JOHN TERRILL §
      Cross-Defendants/Third-Party          §
      Defendants

  KRISJENN RANCH, LLC, KRISJENN RANCH, LLC-SERIES UVALDE RANCH, AND
  KRISJENN RANCH, LLC-SERIES PIPELINE ROW, AS SUCCESSORS IN INTEREST
    TO BLACK DUCK PROPERTIES, LLC, AND LARRY WRIGHT’S PROPOSED
              FINDINGS OF FACT AND CONCLUSIONS OF LAW
        COME NOW Debtor Plaintiffs KrisJenn Ranch, LLC, KrisJenn Ranch, LLC-Series

 Pipeline ROW, KrisJenn Ranch, LLC-Series Uvalde Ranch, as successors-in-interest to Black




 Debtors’ and Larry Wright’s Proposed Finding of Fact and
 Conclusions of law                                                                     1
20-05027-rbk Doc#211-1 Filed 01/06/21 Entered 01/06/21 18:56:53 Exhibit A Pg 2 of 19




 Duck Properties, LLC (collectively “KrisJenn”) and Third-Party Defendant Larry Wright,

 pursuant to Local Rule 7016 and submit their proposed findings of fact and conclusions of law:

                                      FINDINGS OF FACT

    i.      Background

 1) The right-of-way spans approximately 65 miles and runs from Angelina County through
     Nacogdoches and Rusk Counties and across Shelby County in East Texas.

 2) The Purchase Agreement defines the assets which Longbranch sought to buy (and Express to
     sell) as “Ownership interest in certain pipe and related facilities (commonly known as the P-
     21 pipeline) shown on the plat attached hereto as Exhibit ‘A’. and described on Exhibit ‘B’
     attached hereto, and the rights-of-way, easements, contracts, permits and leases described in
     Exhibit ‘C’ attached hereto (collectively herein referred to as the ‘Express Pipeline’)”.

 3) Borders and Moore collectively paid $25,000 to Express to secure the right to purchase the
     right-of-way.

 4) Black Duck Properties was formed in 2015. KrisJenn Ranch, LLC and SCMED Oilfield
     Consulting, LLC (“SCMED”) were its equal members. Larry Wright and Daniel Moore
     are/were the members of each, respectively.

 5) The Black Duck Company Agreement dated 12/28/2015 was signed by Daniel Moore and
     Larry Wright as corporate representatives for SCMED and KrisJenn, respectively.

 6) On January 18, 2016 Daniel Moore signed an acknowledgment advising that the law firm
     which drafted the Black Duck Company Agreement was not representing its individual
     members and advising each of its members to secure independent legal counsel in connection
     with the creation and execution of the Company Agreement and its effect on each of its
     members.

 7) On January 29, 2016 SCMED’s charter was involuntarily forfeited for SCMED’s failure to
     comply with the Texas Tax Code.

 8) On February 10, 2016, the Black Duck Company Agreement was signed by Daniel Moore.

 9) The Black Duck Company Agreement includes a merger clause.

 10) The Black Duck Company Agreement does not require capital contributions beyond initial
      $500 contributions by each member.

 11) KrisJenn made an initial capital contribution of $500 and paid another $500 on SCMED’s
      behalf. SCMED has never reimbursed KrisJenn for its $500 capital contribution.

 12) Section 4.05 of the Black Duck Company Agreement states that an advance described this
      section 4.05 constitutes a loan from the Member to the Company, bears interest at the General


 Debtors’ and Larry Wright’s Proposed Finding of Fact and
 Conclusions of law                                                                               2
20-05027-rbk Doc#211-1 Filed 01/06/21 Entered 01/06/21 18:56:53 Exhibit A Pg 3 of 19




     Interest Rate from the date of the advance until the date of payment, and is not a Capital
     Contribution.

 13) KrisJenn and/or Wright paid all expenses related to the operations of Black Duck.

 14) SCMED never made a capital contribution to Black Duck.

 15) SCMED never lent money to Black Duck.

 16) SCMED never assumed or paid for any expenses or debts owed by Black Duck.

 17) SCMED is not a party to this case.

 18) Besides SCMED and KrisJenn, no other person or entity has owned any interest in Black Duck.

 19) SCMED and KrisJenn have never assigned their ownership interests in Black Duck to another
      person or entity.

 20) Although SCMED and KrisJenn were 50/50 partners in Black Duck, it was their custom to
      negotiate different profit splits for certain properties it purchased and sold.

 21) Prior to Wright’s involvement, Borders and Moore agreed to equally share any financial gains
      with respect to their option on the right-of-way.

 22) Black Duck was not served with process and is not a party to this case.

 23) On February 19, 2016, Longbranch and the Express Pipeline Connection, LLC executed a
      purchase agreement (“Purchase Agreement”) under which Longbranch received a contractual
      right to purchase the right-of-way from Express.

 24) Wright learned about the right-of-way through Moore.

 25) Black Duck paid or reimbursed Longbranch for all earnest money owed on the Purchase
      Agreement.

 26) Longbranch assigned the Purchase Agreement to Black Duck (the “Longbranch Assignment”).

 27) George Pigg represented Longbranch Energy, LP in connection with the drafting of the
      Longbranch Assignment, not Black Duck.

 28) Moore informed Wright that Pigg would represent both Longbranch and Black Duck in
     drafting the Longbranch Assignment.

 29) George Pigg did not disclose any conflicts of interest to Black Duck when he agreed to draft
      the Longbranch Assignment.

 30) George Pigg did not advise Black Duck to retain independent counsel when he drafted the
      Longbranch Assignment.



 Debtors’ and Larry Wright’s Proposed Finding of Fact and
 Conclusions of law                                                                            3
20-05027-rbk Doc#211-1 Filed 01/06/21 Entered 01/06/21 18:56:53 Exhibit A Pg 4 of 19




 31) When conferring with Pigg about drafting instructions, Moore claimed that he was aware of
     Wright’s wishes and could “speak for the group.”

 32) Under the Longbranch Assignment, Black Duck agreed that Longbranch “shall be paid twenty
      percent (20%) (“Net Profits Share”) of the Net Profits from Assignee or its successors or
      assigns during the period of time beginning on the date first written above (the “Period”).”

 33) The Longbranch Assignment further states:

          a. Net Profits shall mean gross revenues actually received by Assignee, or its
             successors or assigns directly from the operation, use, maintenance, or sale
             (including partial sales or conveyances) of the pipe and related facilities
             commonly known as the P-21 or Express pipeline less actual cost of goods
             and costs and expenses associated with the operation or sale of the same.

          b. Assignee’s obligation to pay the Net Profits Share shall attach and run with
             the P-21 or Express pipeline and [Black Duck] binds its successors and
             assigns to the payment of the Net Profits Share.

 34) Moore convinced Wright to purchase the ROW, by and through Black Duck, by claiming that
     he could promptly find a subsequent purchaser for the ROW.

 35) Moore agreed to receive 20% of the profits earned from the ROW.

 36) On or about August 14, 2017, Asilo Investment loaned $4,100,000 to KrisJenn Ranch at 17%
      APR.

 37) On or about August 14, 2017, KrisJenn Ranch loaned Black Duck $4,100,000 at 17% APR.

 38) On or about August 14, 2017, Wright loaned $1,175,000 to Black Duck at 4% APR.

 39) On or about August 14, 2017, Wright informed Moore that KrisJenn had borrowed $5,270,000
      in order to purchase the ROW.

 40) Moore knew that KrisJenn had only raised $1,000 in capital at the time the ROW was
     purchased.

 41) On or about August 17, 2017, Black Duck purchased the ROW for $5,000,000.

 42) Borders recorded the Longbranch Assignment in Shelby County on October 2, 2017.

 43) SCMED agreed to transfer is ownership to KrisJenn after Wright complained about Moore’s
      inability to sell the ROW.

 44) On February 7, 2018, in return for transferring SCMED’s ownership interest to KrisJenn, DMA
      and Black Duck executed and entered into the DMA Agreement.




 Debtors’ and Larry Wright’s Proposed Finding of Fact and
 Conclusions of law                                                                             4
20-05027-rbk Doc#211-1 Filed 01/06/21 Entered 01/06/21 18:56:53 Exhibit A Pg 5 of 19




 45) Under the DMA Agreement, Black Duck agreed that DMA “shall be paid twenty percent
     (20%) (“Net Profits Share”) of the Net Profits from Assignee or its successors or assigns
     during the period of time beginning on the date first written above (the “Period”).”

 46) The DMA Agreement further states:

          a. Net Profits shall mean gross revenues actually received by Assignee, or its
             successors or assigns directly from the operation, use, maintenance, or sale
             (including partial sales or conveyances) of the pipe and related facilities
             commonly known as the P-21 or Express pipeline less actual cost of goods
             and costs and expenses associated with the operation or sale of the same.

          b. Assignee’s obligation to pay the Net Profits Share shall attach and run with
             the P-21 or Express pipeline and Assignee binds its successors and assigns to
             the payment of the Net Profits Share.

 47) After SCMED transferred its ownership interest to KrisJenn, KrisJenn owned 100% of Black
     Duck’s outstanding membership interests.

 48) Wright met Terrill for the first time after SCMED transferred its ownership interest.

 49) On February 9, 2018, John Terrill (“Terrill”) sent Wright a letter of intent to purchase the right-
      of-way for $2.5 million, with Black Duck retaining a 16% carried interest in the completed
      Northern Water Project joint venture.

 50) Terrill, by and through Synergy Midstream, LLC (“Synergy”), formed a Texas Limited
      Liability Company named TCRG East Texas Pipeline 1, LLC (“TCRG”) to purchase the
      ROW.

 51) Synergy owned 25% and One Industries Group, LP owned 75% of TCRG.

 52) All of Wright’s direct communications to TCRG were by and through Terrill.

 53) On March 22, 2018, Wright, by and through his legal counsel, informed TCRG that it was
      better to wait until TCRG was satisfied with the title work for the ROW than sign a purchase
      and sale agreement for the ROW.

 54) On March 22, 2018, TCRG East Texas Pipeline 1, LLC purchased the ROW in exchange for
      $2.5 million and a retaining a 16% carried interest in TCRG’s profits from the ROW.

 55) TCRG had sufficient assets to develop the ROW and make it productive within 20 months of
      closing.

 56) On April 3, 2018, the Longbranch Assignment was recorded in the public record of Shelby
      County.

 57) TCRG did due diligence on the ROW before closing.



 Debtors’ and Larry Wright’s Proposed Finding of Fact and
 Conclusions of law                                                                                   5
20-05027-rbk Doc#211-1 Filed 01/06/21 Entered 01/06/21 18:56:53 Exhibit A Pg 6 of 19




 58) On April 3, 2018, Wright executed a deed transferring the right-of-way from Black Duck to
      TCRG East Texas Pipeline 1, LLC.

 59) John Terrill’s entity, Synergy Midstream, LLC, is (or, before the initiation of this lawsuit, was)
      a member of TCRG East Texas Pipeline 1, LLC with 25% ownership in TCRG East Texas
      Pipeline 1, LLC.

 60) Wright informed Terrill that both DMA and Longbranch would receive 20% of the profits
     Black Duck received from the sale of the ROW.

 61) On April 4, 2018, Wright introduced Terrill to Borders. After visiting the right-of-way, Wright,
      Terrill, Borders, and Terrill’s father drove to Longbranch’s office. There, Borders gave Terrill
      the easement documents for the right-of-way.

 62) Borders had no right to review or approve the terms of the sale of the ROW.

 63) Moore had no right to review or approve the terms of the sale of the ROW.

 64) Wright agreed that Longbranch and DMA would receive 20% of the profits received from the
     sale of the ROW.

 65) On April 9, 2018, Moore emailed Terrill a copy of the DMA Agreement. Borders also
      subsequently emailed Terrill a copy of the Longbranch Assignment on April 9, 2018.

 66) On October 12, 2018, David Strolle—an attorney for KrisJenn—sent a letter to Bigfoot
      providing “formal notice” of an assignment that transferred 100% of Black Duck’s interest in
      the Bigfoot promissory note to KrisJenn.

 67) Wright provided Moore or DMA with notice of the assignment.

 68) The assignment (attached to the letter) states that the assignment is partial payment on a note
      dated August 14, 2017 for $4.1 million between KrisJenn as lender and Black Duck as
      borrower.

 69) On December 4, 2018, Moore recorded the DMA Agreement in Angelina, Nacogdoches,
      Shelby, and Rusk Counties.

 70) In December 2018, Wright terminated Black Duck and filed a certificate of termination with
      the Texas Secretary of State.

 71) On or before March 5, 2019, DMA and Longbranch, by and through their legal counsel,
      submitted a demand letter to TCRG claiming that: (1) their net profits interests “ran with the
      land,” (2) their net profits interests entitled them to collectively receive 40% of all profits
      earned by TCRG, (3) Wright committed fraud by not informing TCRG that their net profits
      interests “ran with the land,” and (4) they would sue TCRG if they did not acquiesce to such
      demands.




 Debtors’ and Larry Wright’s Proposed Finding of Fact and
 Conclusions of law                                                                                  6
20-05027-rbk Doc#211-1 Filed 01/06/21 Entered 01/06/21 18:56:53 Exhibit A Pg 7 of 19




 72) On April 3, 2019, TCRG informed Borders that they would not recognize his claims to a net
      profits interest because there were a number of legal problems with the Longbranch
      Assignment.

 73) On November 11, 2019, Wright, KrisJenn, and KrisJenn’s series executed a Compromise
      Settlement Agreement with TCRG to avoid the costs and hazards of litigation with TCRG.

 74) After executing the TCRG Compromise Settlement Agreement, Wright and KrisJenn
      borrowed the funds required to repurchase the ROW from McLeod Oil, LLC.

 75) In December 2019, KrisJenn Ranch, LLC–Pipeline ROW purchased the ROW from TCRG for
      $2.5 million.

 76) McLeod currently holds an option to purchase the right-of-way for $6 million.

 77) On December 10, 2020, Bigfoot paid off the promissory note.

 78) After litigation was reasonably anticipated, Moore lost several cell phones by dropping them
      into the ocean during fishing trips.

 79) Black Duck never earned profits from the ROW.

 80) KrisJenn never earned profits from the ROW.

 81) Moore did not disclose multiple prospective purchasers of the ROW in his verified answers to
     interrogatories.

 82) Moore communicated with multiple prospective purchasers of the ROW prior to June 2019.

 83) Moore’s text communications prior to June 2019 included conversations about additional
     services relating to the ROW.

 84) Moore attempted to negotiate additional services on behalf of Longbranch, with the condition
     that Black Duck, KrisJenn, and Wright would be excluded from participating in such
     additional services.

 85) Moore and DMA acted with intent to conceal discoverable evidence or acted negligently when
     he lost multiple phones in the ocean while fishing after the time that litigation became
     reasonably foreseeable.

 86) June 2019 was the most recent time that Moore dropped his phone in the ocean.

 87) After dropping his phone in the ocean, Moore could have searched for backup information
      and/or contacted the prospective purchasers of the ROW to recover his text messages.

 88) Moore failed to take appropriate action in order to recover the data that was contained on his
     phone that was lost in June 2019.

    ii.     KrisJenn’s claims


 Debtors’ and Larry Wright’s Proposed Finding of Fact and
 Conclusions of law                                                                              7
20-05027-rbk Doc#211-1 Filed 01/06/21 Entered 01/06/21 18:56:53 Exhibit A Pg 8 of 19




 1.        Declaratory Claims
        1) The Assignment Agreements expressly state that DMA and Longbranch shall be paid
           twenty percent (20%) of the Net Profits from Assignee or its successors or assigns.
        2) TCRG is not a successor to Black Duck.
        3) TCRG is an assign to Black Duck.
        4) TCRG was merely assigned one of Black Duck’s assets, the ROW, by and through an asset
           purchase and sale agreement.
        5) Successor is a corporation that, through amalgamation, consolidation, or other assumption
           of interest is vested with the rights and duties of an earlier corporation.
        6) Successor-in-interest is on who follows another in ownership or control of property.
        7) The Black Duck Company Agreement is a valid contract, which is binding and enforceable
           against SCMED and its officer Moore.
        8) Moore executed the Black Duck Company Agreement after being advised to seek
           independent legal counsel.
        9) The Black Duck Company Agreement includes a merger clause.
        10) The Black Duck Company Agreement states that its members are not required to make any
            further capital contributions beyond their initial $500 contribution.
        11) The Black Duck Company Agreement states that additional funds provided to the company
            by its members shall be treated as a loan.
        12) Black Duck only raised $1000 in capital contributions at its formation.
        13) KrisJenn lent Black Duck $5,275,000 so that it could purchase and maintain the ROW.
        14) SCMED never contributed or lent funds to Black Duck.
        15) Moore never contributed or lent fund to Black Duck.
 2.        Tortious Interference
        16) KrisJenn was the sole member of Black Duck at the time of the TCRG sale.
        17) Black Duck had a valid contract with TCRG.
        18) DMA, Moore, and Longbranch knew or had reason to know of KrisJenn’s contract with
            TCRG and KrisJenns’ interest in the contract.
        19) DMA, Moore, and Longbranch willfully and intentionally interfered with KrisJenn’s
            contract with TCRG.
        20) DMA, Moore, and Longbranch’s interference proximately caused injury to KrisJenn.
        21) KrisJenns’ damages include the monthly interest paid on the McLeod loans.



                                      CONCLUSIONS OF LAW
      i.   Spoliation

 Debtors’ and Larry Wright’s Proposed Finding of Fact and
 Conclusions of law                                                                               8
20-05027-rbk Doc#211-1 Filed 01/06/21 Entered 01/06/21 18:56:53 Exhibit A Pg 9 of 19




     1) A “trial court may submit an instruction only if it finds that (1) the spoliating party acted
        with intent to conceal discoverable evidence, or (2) the spoliating party acted negligently
        and caused the nonspoliating party to be irreparably deprived of any meaningful ability to
        present a claim or defense.” Wackenhut Corp. v. Gutierrez, 453 S.W.3d 917, 921 (Tex.
        2015).
     2) Moore and DMA acted with intent to conceal discoverable evidence or acted negligently
        when he lost multiple phones in the ocean while fishing after the time that litigation became
        reasonably foreseeable, and by failing to take appropriate measures to recover lost data.
        As the party who initiated legal threats, Moore knew or should have known that it was
        imperative that he preserve all evidence relevant to this matter.
     3) The loss of DMA and Moore’s phones caused KrisJenn to be irreparably deprived of any
        meaningful ability to present a claim or defense because the text messages in the phone
        would have shown: that Moore was in a secret partnership with Longbranch, that Moore
        and Borders attempted to conceal this partnership from Wright, that Moore and Borders
        did not attempt to sell the ROW to prospective purchasers unless such purchasers agreed
        to enter into additional service contracts with Longbranch, and that Moore and Borders
        attempted to prevent the ROW from being sold so that they could acquire the ROW by
        other means.
     4) Moore intentionally spoliated evidence that was essential to this case or, alternatively
        negligently spoliated evidence and caused KrisJenn to be irreparably deprived of any
        meaningful ability to present a claim or defense. The Court is entitled to make an adverse
        inference about the contents of those communications. Id.
     5) DMA intentionally spoliated evidence that was essential to this case or, alternatively
        negligently spoliated evidence and caused KrisJenn to be irreparably deprived of any
        meaningful ability to present a claim or defense. The Court is entitled to make an adverse
        inference about the contents of those communications. Id.
  ii.    Background
     1) “Factors indicating that persons have created a partnership include the persons’: (1) receipt
        or right to receive a share of profits of the business; (2) expression of an intent to be partners
        in the busines; (3) participation or right participate in control of the business; (4) agreement
        to share or sharing: (A) losses of the business; or (B) liability for claims by third parties
        against the business; and (5) agreement to contribute or contributing money or property to
        the business.” TEX. BUS. ORG COE §152.052(a).
     2) To find the existence of a General Partnership under Texas law, a court need not find
        “direct proof of the parties' intent to form a partnership,” proof of all factors, or sharing of
        profits in order to prove the existence of a partnership. “Still, ... the traditional import of
        sharing profits as well as control over the business will probably continue to be the most
        important factors. Eagle TX I SPE, L.L.C. v. Sharif & Munir Enterprises, Inc., 602 Fed.
        Appx. 576, 580 (5th Cir. 2015).
     3) Borders and Moore agreed to share profits related to the purchase and sale of SWDs and
        the ROW.
     4) Borders and Moore expressed an intent to be partners.



 Debtors’ and Larry Wright’s Proposed Finding of Fact and
 Conclusions of law                                                                                     9
20-05027-rbk Doc#211-1 Filed 01/06/21 Entered 01/06/21 18:56:53 Exhibit A Pg 10 of 19




     5) Borders and Moore each participated in their partnership’s business.
     6) Borders and Moore would have shared in the losses of their investments.
     7) Borders and Moore jointly contributed $25,000 in earnest money to acquire the right to
        purchase the ROW.
     8) Borders and Moore’s arrangement to share profits constitutes a General Partnership under
        Texas law.
     9) An informal fiduciary duty may arise from certain relationships of trust and confidence.
        Meyer v. Cathey, 167 S.W. 327, 330-31 (Tex. 2005).
     10) Managers of a Texas Limited Liability Company owe fiduciary duties to one another. Smith
         v. Gartley, et. al., No. SA-10-CA-350-XR, 2011 WL 13269541 (W.D. Tex. 2011).
     11) Moore as an officer of SCMED, through its ownership in Black Duck owed KrisJenn a
         formal fiduciary duty.
     12) Moore owed Wright a fiduciary duty that, among other things, required they disclose their
         partnership to Wright.
     13) A duty to disclose may arise in three situations: (1) when one voluntarily discloses
         information, he has a duty to disclose the whole truth; (2) when one makes a representation,
         he has a duty to disclose new information when he is aware the new information makes the
         earlier representation misleading or untrue; and (3) when one makes a partial disclosure
         and conveys a false impression, he has a duty to speak. Four Bros. Boat Works, Inc. v.
         Tesoro Petroleum Companies, Inc., 217 S.W.3d 653, 670–71 (Tex. App.—Houston [14th
         Dist.] 2006, pet. denied).
     14) After SCMED transferred its ownership interest to KrisJenn it ceased being a member or
         manager of Black Duck. Moreover, KrisJenn did not fail to disclose the whole truth or
         convey a false impression. Therefore, KrisJenn had no duty to inform SCMED of its
         operations or seek its approval to conduct business.
     15) SCMED is not in good standing with the Texas Secretary of State and has not been in good
         standing since its involuntary forfeiture as of January 29, 2016. Any assignment of
         SCMED’s claims has the same rights and privileges of SCMED and, as a result, SCMED
         lacks capacity to sue in Texas.

  iii.   KrisJenn’s Claims
         1. Declaratory Claims
     1) “The Declaratory Judgment Act provides that, “[i]n a case of actual controversy within its
        jurisdiction . . . any court of the United States may declare the rights and other legal
        relations of any interested party seeking such declaration, whether or not further relief is
        or could be sought.’” Frye v. Anadarko Petroleum Corp., 953 F.3d 285, 293-94 (5th Cir.
        2019) (citing MedImmune, Inc. v. Genetech, Inc., 549 U.S. 118 (2007)); see also 28 U.S.C.
        §2201.
     2) “When considering a declaratory judgment action, a district court must engage in a three-
        step inquiry.” The court must ask (1) “whether an ‘actual controversy’ exists between the
        parties” in the case; (2) whether it has authority to grant declaratory relief; and (3) whether


 Debtors’ and Larry Wright’s Proposed Finding of Fact and
 Conclusions of law                                                                                 10
20-05027-rbk Doc#211-1 Filed 01/06/21 Entered 01/06/21 18:56:53 Exhibit A Pg 11 of 19




        “to exercise its broad discretion to decide or dismiss a declaratory judgment action.” Id.
        (internal citations omitted).
    3) A controversy exists as to: (1) whether the Assignment Agreements run with the land; (2)
       whether KrisJenn is a successor or successor-in-interest to Black Duck; and (3) whether
       funds paid by KrisJenn to purchase and maintain the ROW were loans to Black Duck or
       capital contributions.
    4) This Court has authority to grant declaratory relief pursuant to 28 U.S.C. §2201.
    5) This Court will exercise its broad discretion to decide these declaratory judgment actions.

 Whether the Assignment Agreements Run with the Land
    6) “When a contract’s meaning is disputed, [the Court’s] primary objective is to ascertain and
       give effect to the parties’ intent as expressed in the instrument.” URI, Inc. v. Kleberg Cty,
       543 S.W.3d 755, 763 (Tex. 2018). “Objective manifestations of intent control, not ‘what
       one side or the other alleges they intended to say but did not.’” Id. At 763-64.
    7) Under Texas law, [the Court is] required to interpret contract provisions... so as to avoid
       meanings that produce unreasonable, oppressive, or absurd results.” Mid-Continent Cas.
       Co. v. Bay Rock Operating Co., 614 F.3d 105, 114 (5th Cir.2010).
    8) Courts will not enforce an illegal contract. Morrison v. City of Ft. Worth, 155 S.W.2d 908,
       909 (Tex. 1941).
    9) The Assignment Agreements clearly convey the parties’ intent that the Net Profits Interests
       shall come from—or flow through—Black Duck, or Black Duck’s successors or assigns.
    10) Enforcing the Assignment Agreements in such a way that a net profits interest in the
        Pipeline lasts in perpetuity, regardless of the owner, would make the Pipeline inalienable.
        If it were true that the Net Profits Interest runs with the land, and is a real covenant rather
        than a personal covenant, then it would affect every downstream sale of the Pipeline. There
        would not be any purchaser willing to purchase the Pipeline under these conditions.
        Binding subsequent purchasers of the ROW to the Assignment Agreements would produce
        unreasonable, oppressive, or absurd results.
    11) Moreover, under Texas law, a covenant running with the land is not created simply by
        being named as such in a contract. See Musgrave v. Brookhaven Lake Prop. Owners Ass’n,
        990 S.W.2d 386, 395 (Tex. App.—Texarkana 1999, pet. denied) (“Such terminology… is
        not dispositive [as to] an obligation intended to run with the land....”); see also In re
        Jenkins, 74 B.R. 440, 445 (N.D. Ga.1987) (“[L]anguage in an instrument of conveyance
        or contract cannot create a covenant running with the land merely be stating that the interest
        conveyed is such....”). Rather, in Texas, “a covenant runs with the land when it: (1) touches
        and concerns the land; (2) relates to a thing in existence or specifically binds the parties
        and their assigns; (3) is intended by the original parties to run with the land; [] (4) when
        the successor to the burden has notice[;]” and (5) “[t]here must also be privity of estate
        between the parties when the covenant was made.” In re Energytec, Inc., 739F.3d 215,
        221 (5th Cir.2013).
    12) “A covenant touches and concerns when it affects the “nature, quality or value of the thing
        demised, independently of collateral circumstances, or if it affect[s] the mode of enjoying


 Debtors’ and Larry Wright’s Proposed Finding of Fact and
 Conclusions of law                                                                                 11
20-05027-rbk Doc#211-1 Filed 01/06/21 Entered 01/06/21 18:56:53 Exhibit A Pg 12 of 19




        it.” Westland Oil Dev. Corp. v. Gulf Oil Corp., 637 S.W.2d 903, 911 (Tex.1982). The
        Assignment Agreements provided for a net profits interest in Black Duck, not the ROW;
        and, therefore, do not touch and concern the land.
    13) The language of the Assignment Agreements is ambiguous as to what it purports to bind
        “assignee” and its successors or assigns to because the terms successors or assigns could
        refer to the successors or assigns of Black Duck and could refer to successors or assigns of
        Black Duck’s assets. These persons or entities could be mutually exclusive.
    14) Promissory notes, net-profit agreements, and cash are personal property, not real property.”
        San Antonio Area Found. v. Lang, 35S.W.3d 636, 640 (Tex.2000). Moreover, even in the
        context of oil and gas leases, a party who agrees to receive part of net profits of oil and gas
        lease operations and lease resale in exchange for acting as agent in lease negotiation, has
        no title to or ownership of lease or license to explore and produce minerals. See LeBus v.
        LeBus, 269 S.W.2d 50, 508, 510-11 (Tex. App.—Ft. Worth 1954, writ ref’d n.r.e.). As
        such, KrisJenn, DMA, or Longbranch did not intend for the Assignment Agreements to run
        with the land, because they contracted for a personal covenant rather than a real covenant.
    15) The Assignment Agreements were not filed at the time Black Duck first conveyed the
        ROW.
    16) The Assignment Agreements: (1) do not touch and concern the land; (2) do not specifically
        bind the parties and their assigns; (3) were not intended by the original parties to run with
        the land; (4) were not filed of record at the time of the TCRG sale and thus any successor
        to the burden did not have notice; and (5) do not create privity of estate between the parties
        when the covenant was made. Because the Assignment Agreements do not meet all
        elements, they cannot be a covenant that runs with the land.
    17) Longbranch did not have privity of estate with respect to the ROW.
    18) Moore did not have privity of estate with respect to the ROW.
    19) DMA did not have privity of estate with respect to the ROW.
    20) The profits interest contained in the Assignment Agreements do not touch and concern the
        ROW.
    21) The terms contained in the Assignment Agreements were personal covenants.
    22) The terms contained in the Assignment Agreements were not real covenants.
    23) The terms contained in the Assignment Agreements do not run with the land.

 Whether KrisJenn is a Successor or a successor-in-interest to Black Duck.
    24) The phrase “its successors or assigns”, as contained in the Assignment Agreements, refers
        to successors or assigns of Black Duck, not Black Duck’s assets.
    25) The phrase “its successors or assigns”, as contained in the Assignment Agreements, does
        not refer to any person or entity who subsequently owns the ROW.
    26) If “successors or assigns” is subject to two reasonable interpretations, it is ambiguous.
    27) Any ambiguity in the Assignment Agreements must be construed against Longbranch and
        DMA because they drafted such documents. Further, “[w]hen two constructions of a


 Debtors’ and Larry Wright’s Proposed Finding of Fact and
 Conclusions of law                                                                                 12
20-05027-rbk Doc#211-1 Filed 01/06/21 Entered 01/06/21 18:56:53 Exhibit A Pg 13 of 19




        contract are possible, preference will be given to that which does not result in violation of
        law.” In re OCA, Inc., 552F.3d at 422 (quoting Lewis v. Davis, 199S.W.2d 146, 149
        (1947)).
    28) Longbranch and DMA have no contractual or property rights in the Pipeline and ROW
        except those borne from the Net Profits generated from the operation and sale of the
        Pipeline and ROW by Black Duck.
    29) The term “successor” does not ordinarily mean an assignee; rather, it is normally used in
        respect to corporate entities to describe the status of a corporation which has become vested
        with the rights and has assumed the burdens of another corporation by amalgamation,
        consolidation, or duly authorized legal succession, and does not contemplate acquisition
        by ordinary purchase from another corporation. Sitaram v. Aetna U.S. Healthcare of N.
        Tex., Inc., 152 S.W.3d 817, 825 (Tex. App.—Texarkana 2004, no pet.)
    30) KrisJenn was never assigned ownership in Black Duck.
    31) KrisJenn is not a successor to Black Duck.
    32) A successor-in-interest is one who follows another in ownership or control of property.
        See e.g. id. at 828.
    33) KrisJenn followed TCRG in ownership of the ROW and followed Black Duck in ownership
        of the Bigfoot note.
    34) KrisJenn is a successor-in-interest to Black Duck.

 Whether funds paid by KrisJenn into Black Duck are capital contributions or loans to Black Duck.
    35) Moore, on behalf of SCMED, signed the Black Duck Company Agreement.
    36) Moore was advised to seek independent legal counsel before signing the Black Duck
        Company Agreement.
    37) Section 4.05 of the Black Duck Company Agreement states that an advance described this
        section 4.05 constitutes a loan from the Member to the Company, bears interest at the
        General Interest Rate from the date of the advance until the date of payment, and is not a
        Capital Contribution.

    38) The Black Duck Company Agreement includes a merger clause.

    39) All monies paid into Black Duck by KrisJenn, after making its initial $500 capital
        contribution, were loans to Black Duck.

    40) This Court has broad discretion to decide this declaratory judgment action. Frye v.
        Anadarko Petroleum Corp., 953 F.3d at 294.
    41) Pursuant to 28 U.S.C. § 2201 the Black Duck Operating Agreement provides that those
        funds paid by KrisJenn for the benefit of Black Duck constituted loans to Black Duck.
    42) KrisJenn is entitled to the recovery of its attorney’s fees incurred in the prosecution of these
        claims.




 Debtors’ and Larry Wright’s Proposed Finding of Fact and
 Conclusions of law                                                                                  13
20-05027-rbk Doc#211-1 Filed 01/06/21 Entered 01/06/21 18:56:53 Exhibit A Pg 14 of 19




           2. Tortious Interference

    1) The “elements of tortious interference with contract are: (1) existence of contract subject
       to interference; (2) occurrence of act of interference that was willful and intentional; (3)
       act was proximate cause of claimant’s damage; and (4) actual damage or loss occurred.”
       Baty v. ProTech Ins. Agency, 63 S.W.3d 841, 856 (Tex. App.—Houston [14th Dist.] 2001).
    2) Black Duck had a valid enforceable purchase and sale contract with TCRG, which was
       subject to interference.
    3) DMA, Moore, and Longbranch committed acts of interference that were willful and
       intentional.
    4) DMA, Moore, and Longbranch’s communications were the proximate cause of KrisJenns’
       damage.
    5) KrisJenn incurred actual damage or loss by way of loans totaling $6,000,000 taken to
       repurchase the ROW and interest paid to McCleod incurring interest at a rate of 4.5%.
    6) KrisJenn is entitled to pre- and post-judgment interest.
    7) KrisJenns’ injury resulted from Defendants’ malice or actual fraud.
    8) KrisJenn is entitled to recover exemplary damages under section 41.003 of the Texas Civil
       Practice and Remedies Code.
    iii.      Affirmative Defenses (KrisJenn and Wright)
           KrisJenn’s Affirmative Defenses
    1. Standing
           Standing to sue on a contract requires privity of contract. Barrett Computer Svcs., Inc. v.
           PDA, Inc., 884 F.2d 214 (1989). DMA, Moore, and Longbranch lack standing to sue for
           any breach of the Black Duck Company Agreement because they lack privity of contract,
           and have not been assigned any rights to enforce the Black Duck Company Agreement.
    2. Illegality
           Courts will not enforce an illegal contract. Morrison v. City of Ft. Worth, 155 S.W.2d 908,
           909 (Tex. 1941). It would be illegal to construe the net profits interests contained in the
           Assignment Agreements to be real covenants, rather than personal covenants. As a result,
           any enforcement of the Assignment Agreements against subsequent purchasers is barred.


    3. Third-party beneficiary limitations
           Limitations of liability clauses in management agreements may preclude exemplary or
           punitive damages. Bombadier Aerospace Corp. v. SPEP Aircraft Holdings, LLC, 572
           S.W.3d 213, 230-31 (Tex. 2019). DMA is a third-party beneficiary to the Black Duck
           Company Agreement. As a result, the terms and conditions of the Black Duck Company
           Agreement are enforceable against DMA. Black Duck’s Company Agreement prohibits
           the imposition of punitive damages and, as such, Moore and DMA are not entitled to claim
           punitive damages in this case.


 Debtors’ and Larry Wright’s Proposed Finding of Fact and
 Conclusions of law                                                                                14
20-05027-rbk Doc#211-1 Filed 01/06/21 Entered 01/06/21 18:56:53 Exhibit A Pg 15 of 19




    4. Waiver
        “Waiver” is the intentional relinquishment of a known right or intentional conduct
        inconsistent with claiming the right. Medical Imaging Solutions Group, Inc. of Texas v.
        Westlake Surgical, LP, 554 S.W.3d 152, 162 (Tex. App.—San Antonio, 2018, no pet.).
        DMA Moore, and Longbranch have acknowledged that they were not entitled to gross
        profits and, additionally, waived their claims to collect net profits from subsequent
        purchasers.
    5. Unclean Hands
        Asserting unclean hands as a defense requires the party seeking relief to show that they
        have been seriously harmed and the wrong claimed cannot be correct without applying the
        doctrine. Cantu v. Guerra & Moore, LLP, 448 S.W.3d 485, 495 (Tex. App.—San Antonio,
        2014, no pet.). DMA, Moore, and Longbranch have unclean hands because: they failed to
        disclose their partnership, they told Wright that Pigg was representing Black Duck’s
        interests, they actively prevented the ROW from being sold to any prospective purchaser
        who would not offer Longbranch additional service contracts, they tortiously interfered
        with the TCRG contract, and by failing to preserve evidence that was essential to this case.
    6. Economic Loss Rule
        “The economic loss rule generally precludes recovery in tort for economic losses resulting
        from a party’s failure to perform under a contract when the harm consists only of the
        economic loss of a contractual expectancy.” Chapman Custom Homes, Inc. v. Dall.
        Plumbing Co., 445S.W.3d 716, 718 (Tex.2014).
        “The contractual relationship of the parties may create duties under both contract and tort
        law.” Id.at 618. “The acts of a party may breach duties in tort or contract alone or
        simultaneously in both.” Southwestern Bell Tel. Co. v. DeLanney, 809 S.W.2d 493, 495
        (Tex.1991) (quoting Reed, 711S.W.2d at 618). “The nature of the injury most often
        determines which duty or duties are breached.” Sharyland Water Supply Co. v. City of
        Alton, 354S.W.3d 407, 417 (Tex.2011) (quoting DeLanney, 809S.W.2d at 495). “When
        the injury is only the economic loss to the subject of a contract itself the action sounds in
        contract alone.” Id.
        All damages, if any, arising from DMA, Moore, and Longbranch’s asserted tort claims
        consist only of the economic loss of a contractual expectancy and are barred by the
        economic loss rule.
    7. Justification
        Justification can be established through either (a) exercise of one’s own legal rights; or (b)
        “a good-faith claim to a colorable legal right,” even if the claim “ultimately proves to be
        mistaken.” Prudential Ins. Co. of Am. v. Fin. Review Servs., Inc., 29 S.W.3d 74, 80 (Tex.
        2000)
        KrisJenn had an absolute right to purchase the Pipeline from TCRG after DMA and Moore
        scuttled that deal. Debtors are free to purchase any asset they desire in furtherance of their
        business.
    8. Proportionate Responsibility



 Debtors’ and Larry Wright’s Proposed Finding of Fact and
 Conclusions of law                                                                                15
20-05027-rbk Doc#211-1 Filed 01/06/21 Entered 01/06/21 18:56:53 Exhibit A Pg 16 of 19




        In an action to which this chapter applies, a claimant may not recover damages if his
        percentage of responsibility is greater than 50 percent. TEX. CIV. PRAC. & REM. CODE
        §33.001. DMA, Moore, and Longbranch are more than fifty percent liable for all claims
        relating to negligence, and their recovery for all tort claims, if any, is barred.
    9. Indemnification
        Texas Law recognizes the right to contract for indemnity. Travelers Lloyds Inc. Co. v.
        Pacific Employers Ins. Co., 602 F.3d 667, 682 (5th Cir. 2010). As a signatory to the Black
        Duck Company Agreement, Moore, as an agent for SCMED, has a duty to indemnify
        KrisJenn.
    10. Offset
        Pursuant to article 4 of the Black Duck Company Agreement, DMA and Moore’s, and
        claims are subject to offset for debts paid by KrisJenn and Wright and is entitled to these
        offsets in his individual capacity as well. Moreover, Longbranch’s net profits interest, if
        any, is subject to offset for amounts paid to acquire and maintain the ROW.

        Wright’s Affirmative Defenses
    1. Illegality
       Courts will not enforce an illegal contract. Morrison v. City of Ft. Worth, 155 S.W.2d 908,
       909 (Tex. 1941). Enforcement of the covenants against subsequent purchasers is barred
       by illegality.
    2. Unclean Hands
        Asserting unclean hands as a defense requires the party seeking relief to show that they
        have been seriously harmed and the wrong claimed cannot be correct without applying the
        doctrine. Cantu v. Guerra & Moore, LLP, 448 S.W.3d 485, 495 (Tex. App.—San Antonio,
        2014, no pet.) DMA, Moore, and Longbranch have unclean hands because: they failed to
        disclose their partnership, they told Wright that Pigg was representing Black Duck’s
        interests, they actively prevented the ROW from being sold to any prospective purchaser
        who would not offer Longbranch additional service contracts, they tortiously interfered
        with the TCRG contract, and by failing to preserve evidence that was essential to this case.
        Estoppel
        Moore, Longbranch, and DMA failed to disclose they had a general partnership in their
        dealings with Wright inducing him to enter into agreements that where drafted by Moore,
        Longbranch, and Wright. These parties now want the court to construe ambiguous contract
        language in their favor after Wright took affirmative actions based upon Moore’s
        representation that he was looking out for Wright’s best interest. These parties should be
        estopped from claiming favorable contract construction to avoid injustice.
    3. Proportionate Responsibility
       In an action to which this chapter applies, a claimant may not recover damages if his
       percentage of responsibility is greater than 50 percent. TEX. CIV. PRAC. & REM. CODE
       §33.001. DMA, Moore, and Longbranch are more than fifty percent liable for all claims
       relating to negligence, and their recover for all tort claims, if any, is barred. Moore,
       Longbranch, and DMA are at fault for misconstruing the contract language drafted by their


 Debtors’ and Larry Wright’s Proposed Finding of Fact and
 Conclusions of law                                                                              16
20-05027-rbk Doc#211-1 Filed 01/06/21 Entered 01/06/21 18:56:53 Exhibit A Pg 17 of 19




        attorney and at minimum, negligently interfering with debtor’s contracts and relationships
        which they claim caused them harm.
    4. Indemnification
       Texas Law recognizes the right to contract for indemnity. Travelers Lloyds Inc. Co. v.
       Pacific Employers Ins. Co., 602 F.3d 667, 682 (5th Cir. 2010). Moore has a duty to
       indemnify Wright, per the Black Duck Company Agreement.
    5. Offset
       Pursuant to article 4 of the Black Duck Company Agreement, DMA and Moore’s claims
       are subject to offset for debts paid by KrisJenn and Wright and is entitled to these offset in
       his individual capacity as well. Moreover, Longbranch’s net profits interest, if any, is
       subject to offset for amounts paid to acquire and maintain the ROW.
    6. Moore, DMA, and Longbranch lack capacity to sue Wright
       Moore lacks capacity to sue Wright for all claims made by Moore pursuant to Section
       171.251 of the Texas Tax Code. Moore was only a member of Black Duck through an
       SCMED. On January 29, 2016, SCMED lost is privileges to bring or defend suits in Texas
       and has not been revived since.
        DMA and Longbranch lack capacity to bring claims against Wright in his individual
        capacity because all act or omissions were performed in Wright’s capacity as a member of
        respective entities. Further, none of these entities owed any fiduciary duties to
        Longbranch, DMA or Moore. See Smith v. Gartley, et. al., No. SA-10-CA-350-XR, 2011
        WL 13269541 (W.D. Tex. 2011).
    7. Limitation and Waiver in Black Duck Company Agreement
       Moore’s claims are limited by the limitations and waiver provisions of the Black Duck
       Company Agreement.

 Dated: January 5, 2021
                                              Respectfully submitted,

                                              MULLER SMEBERG, PLLC

                                           By: /s/ John Muller
                                             C. John Muller IV
                                             State Bar No. 24070306
                                             john@muller-smeberg.com
                                             Ezekiel J. Perez
                                             State Bar No. 24096782
                                             zeke@muller-smeberg.com
                                             111 W. Sunset Rd.
                                             San Antonio, TX 78209
                                             Telephone: 210-664-5000
                                             Facsimile: 210-598-7357

                                              ATTORNEYS FOR DEBTORS


 Debtors’ and Larry Wright’s Proposed Finding of Fact and
 Conclusions of law                                                                               17
20-05027-rbk Doc#211-1 Filed 01/06/21 Entered 01/06/21 18:56:53 Exhibit A Pg 18 of 19




                                           BAYNE, SNELL & KRAUSE

                                       By: /s/ William P. Germany
                                          WILLIAM P. GERMANY
                                          State Bar No. 24069777
                                          1250 N.E. Loop 410, Suite 725
                                          San Antonio, Texas 78209
                                          Telephone: (210) 824-3278
                                          Facsimile: (210) 824-3937
                                          Email: wgermany@bsklaw.com

                                           ATTORNEY FOR THIRD-PARTY
                                           DEFENDANT LARRY WRIGHT




 Debtors’ and Larry Wright’s Proposed Finding of Fact and
 Conclusions of law                                                              18
20-05027-rbk Doc#211-1 Filed 01/06/21 Entered 01/06/21 18:56:53 Exhibit A Pg 19 of 19




                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document was served on
 all counsel of record by way of e-service through the CM/ECF system by notice of electronic
 filing or via email on the 6th day of January 2021:

 Michael Black                                      Natalie Wilson
 BURNS & BLACK PLLC                                 LANGLEY & BANACK, INC.
 750 Rittiman Road                                  745 East Mulberry Avenue | Suite 700
 San Antonio, Texas 78209                           San Antonio, TX 78212
 210-829-2022                                       210-736-6600
 210-829-2021 fax                                   lwilson@langleybanack.com
 mblack@burnsandblack.com                           Attorneys for DMA Properties, Inc.
 Attorneys for Longbranch Energy, LP
 and DMA Properties, Inc.
                                                    Jeffery Duke
 Christopher S. Johns                               DUKE BANISTER MILLER & MILLER
 Christen Mason Hebert                              22310 Grand Corner Drive, Suite 110
 JOHNS & COUNSEL PLLC                               Katy, Texas 77494
 14101 Highway 290 West, Suite                      jduke@dbmmlaw.com
 400A                                               Counsel for Longbranch Energy, LP
 Austin, Texas 78737
 512-399-3150                                       William Germany
 512-572-8005 fax                                   BAYNE, SNELL, & KRAUSE
 cjohns@johnsandcounsel.com                         1250 NE Loop 410, Ste. 725
 chebert@johnsandcounsel.com                        San Antonio, Texas 78209
                                                    T- (210) 824-3278
 Timothy Cleveland                                  F- (210) 824-3937
 CLEVELAND | TERRAZAS PLLC                          wgermany@bskaw.net
 4611 Bee Cave Road, Suite 306B                     Attorney for Larry Wright
 Austin, Texas 78746
 512-689-8698                                       OFFICE OF THE UNITED STATES
 tcleveland@clevelandterrazas.com                   TRUSTEE
 Attorneys for DMA Properties, Inc.                 903 San Jacinto Blvd, Room 230
                                                    Austin, Texas 78701
                                                    shane.p.tobin@usdoj.gov
                                                    United States Trustee



                                                     /s/ John Muller
                                                    C. John Muller IV




 Debtors’ and Larry Wright’s Proposed Finding of Fact and
 Conclusions of law                                                                              19
